J-S71030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K.L.O.,                                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                   Appellee

                         v.

S.K.,

                   Appellant                    No. 1055 WDA 2015


                  Appeal from the Order entered June 8, 2015,
                 in the Court of Common Pleas of Blair County,
                     Civil Division, at No(s): 2013 GN 3679

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and OTT, JJ.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 08, 2016

        S.K., a/k/a S.O.K. (“Mother”) appeals from the order entered on June

8, 2015, that awarded the parties shared legal custody of their son, N.K.-O.

(“Child”).    The order also awarded primary custody of Child to K.L.O.

(“Father”) and partial physical custody to Mother. We affirm.

        The trial court set forth the procedural history of this appeal as

follows:

              The parties . . . are the parents of one (1) minor child,
        [Child, born in November of 2013.] The parents met in January
        2013 through the “Christian Mingle” on-line dating service and
        were married [in June of 2013.] The parties lived together for
        approximately one (1) month until [Father] filed for divorce [in
        July of 2013]. [Father] is self-employed in the asphalt sealing
        business. His primary season is June through October each
        year, and he is generally off November through May. [Mother] is
        currently not working due to recent knee surgery. She attends
        physical therapy three (3) times per week. It is her hope to
        return to her former employment cleaning houses.
J-S71030-15


           [Father] is currently forty-one (41) years of age and
     resides in his own home . . . [in] Roaring Spring, PA. He has
     resided there for five (5) years and describes his home as a
     ranch[-]style home, sitting on 3½ acres, mostly wooded. The
     home has three (3) bedrooms and two (2) baths upstairs. There
     is a full bath downstairs. [Child] has his own bedroom and
     playroom.

            [Mother] is 31 years of age and lives [in] Sproul, PA,
     where she has resided since on about October 1, 2014. She
     lives with her fiancé, [T.H.], her two (2) daughters from a prior
     relationship, [A.] (7 years of age), and [J.] (5 years of age), as
     well as [Child]. [T.H.] moved in with this family unit at the end
     of June, 2014.

           There is a Custody Order in effect, dated February 4,
     2014, along with an Addendum dated June 17, 2014. Pursuant
     to the controlling orders of court, the parents share legal and
     physical custody, while [Mother] has primary residential custody
     of [Child]. [Father] has partial custody the first three (3)
     weekends each month from Friday, 9:00 a.m. until Saturday at
     3:00 p.m., and Friday [at] 9:00 a.m. until 3:00 p.m. the fourth
     weekend. The holidays are shared by mutual agreement. The
     parties share in transportation and normally exchange custody at
     the Sheetz [s]tore in McKee, PA.

           [On June 16, 2014, Father] filed a request for a custody
     evidentiary hearing[1] as he is seeking primary, physical custody
     of the subject child. The first evidentiary hearing was held
     December 11, 2014, during which a former neighbor [of Mother,
     L.B.], testified on behalf of [Father]. [Father] also testified on
     his own behalf.       [Mother] testified, however, due to time
     constraints, she was unable to complete her testimony.
     Therefore, a second evidentiary hearing was held June 1, 2015,
     during which [Mother] completed her testimony and her fiancé,
     [T.H.], testified as well.

Trial Court Opinion and Order, 6/8/15, at 1–2 (internal citations omitted)

(footnote added). The trial court entered its Opinion and Order on June 8,


1
    Mother filed a complaint for custody on December 3, 2013, and Father
filed a counter-complaint on December 6, 2013.
                                    -2-
J-S71030-15


2015, discussing its findings related to the sixteen custody factors set forth

in section 5328(a) of the Child Custody Act, (“the Act”), 23 Pa.C.S. §§ 5321–

5340.

        On July 8, 2015, Mother filed a timely notice of appeal and concise

statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

        In her brief on appeal, Mother raises the following issues:

        A. Whether the lower court erred and abused its discretion by
        awarding primary physical custody to [Father], as there was
        insufficient evidence to show that [Father] had met his burden to
        show that modification was in the child’s best interests?

        B. Whether the lower court erred and abused its discretion by
        fashioning a custody order that separated the subject child from
        his siblings, as the evidence did not show a compelling reason to
        separate the children?

        C. Whether the lower court’s custody determination went against
        the weight of the evidence, as the majority of the evidence on
        the custody factors under 23 Pa.C.S.A. § 5328 militated in favor
        of a finding that primary physical custody should be awarded to
        [Mother]?

        D. Whether the lower court erred and abused its discretion by
        basing its decision on the past conduct of [Mother], as it was no
        longer applicable because there was no evidence it produced an
        ongoing negative effect on the child’s welfare?

        E. Whether the lower court erred and abused its discretion by
        failing to appropriately consider [Mother’s] role as the primary
        caretaker of the subject child in fashioning the new custody
        order?

Mother’s Brief at 3. Mother combined her argument of issues A and C.




                                       -3-
J-S71030-15


      Mother argues that the evidence presented supported a finding that

she should have been awarded primary physical custody of Child.            She

asserts that Father did not produce sufficient evidence to support an award

of primary physical custody. Mother also contends that the trial court erred

by separating Child from her daughters, A. and J., who are his half-sisters,

as the evidence showed that Child has a loving, affectionate, and beneficial

relationship with them.    Mother also argues that the trial court erred in

basing its decision on her past conduct because it had no ongoing negative

effect on him. Finally, Mother contends that in fashioning the custody order,

the trial court erred and abused its discretion by failing to consider her role

as Child’s primary caretaker. Mother’s Brief at 5.

      Initially, we observe that because the custody hearings in this matter

were held in December of 2014 and June of 2015, the Act is applicable.

C.R.F. v. S.E.F., 45 A.3d 441, 445 (Pa. Super. 2012) (holding when custody

evidentiary proceeding commences on or after the effective date of the Act,

January 24, 2011, the provisions of the Act apply).

      In custody cases, our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable

                                     -4-
J-S71030-15


     as shown by the evidence of record.            We may reject the
     conclusions of the trial court only if they involve an error of law,
     or are unreasonable in light of the sustainable findings of the
     trial court.

R.L.P. v. R.F.M., 110 A.3d 201, 207–208 (Pa.Super. 2015) (quoting C.R.F.,

45 A.3d at 443).

     We have stated:

     The discretion that a trial court employs in custody matters
     should be accorded the utmost respect, given the special nature
     of the proceeding and the lasting impact the result will have on
     the lives of the parties concerned. Indeed, the knowledge
     gained by a trial court in observing witnesses in a custody
     proceeding cannot adequately be imparted to an appellate court
     by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

     In M.A.T. v. G.S.T., 989 A.2d 11 (Pa. Super. 2010) (en banc), we

stated the following regarding an abuse of discretion standard.

           Although we are given a broad power of review, we are
     constrained by an abuse of discretion standard when evaluating
     the court’s order. An abuse of discretion is not merely an error
     of judgment, but if the court’s judgment is manifestly
     unreasonable as shown by the evidence of record, discretion is
     abused. An abuse of discretion is also made out where it
     appears from a review of the record that there is no evidence to
     support the court’s findings or that there is a capricious disbelief
     of evidence.

Id. at 18–19 (quotation and citations omitted).

     With any custody case decided under the Act, the paramount concern

is the best interests of the child.        See 23 Pa.C.S. §§ 5328, 5338.

Section 5338 of the Act provides that upon petition, a trial court may modify

                                     -5-
J-S71030-15


a custody order if it serves the best interests of the child.    23 Pa.C.S.

§ 5338. The best interest factors that the trial court must consider are set

forth at 23 Pa.C.S. § 5328. E.D. v. M.P., 33 A.3d 73, 80–81 n.2 (Pa. Super.

2011).

     Section 5328(a) of the Act provides as follows:

     § 5328. Factors to consider when awarding custody

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
     frequent and continuing contact between the child and another
     party.

            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement
     with protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based on
     the child’s maturity and judgment.

                                     -6-
J-S71030-15


          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by
     another party is not evidence of unwillingness or inability to
     cooperate with that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328.2

     In A.V. v. S.T., 87 A.3d 818 (Pa. Super. 2014), this Court explained:


2
    Effective January 1, 2014, the statute was amended to include an
additional factor at 23 Pa.C.S. § 5328(a)(2.1) (providing for consideration of
child abuse and involvement with child protective services).         Although
applicable at the time of the custody hearings in this matter, there was no
evidence that would have required the trial court’s consideration of this
factor.
                                     -7-
J-S71030-15


      “All of the factors listed in section 5328(a) are required to be
      considered by the trial court when entering a custody order.”
      J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis
      in original). . . . The record must be clear on appeal that the
      trial court considered all the factors. Id.

            Section 5323(d) provides that a trial court “shall delineate
      the reasons for its decision on the record or in open court or in a
      written opinion or order.” 23 Pa.C.S.A. 5323(d). Additionally,
      “section 5323(d) requires the trial court to set forth its
      mandatory assessment of the sixteen [Section 5328 custody]
      factors prior to the deadline by which a litigant must file a notice
      of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013),
      appeal denied, 70 A.3d 808 (Pa. 2013). Section 5323(d) applies
      to cases involving custody and relocation. A.M.S. v. M.R.C., 70
      A.3d 830, 835 (Pa. Super. 2013).

            In expressing the reasons for its decision, “there is no
      required amount of detail for the trial court’s explanation; all
      that is required is that the enumerated factors are considered
      and that the custody decision is based on those considerations.”
      M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal
      denied, 68 A.3d 909 (Pa. 2013).        A court’s explanation of
      reasons for its decision, which adequately addresses the relevant
      factors, complies with Section 5323(d). Id.

A.V., 87 A.3d at 822–823.

      In the present appeal, the trial court discussed the sixteen custody

best-interest factors as follows:

      (1) Which party is more likely to encourage and permit
      frequent and continuing contact between the child and
      another party?

            The testimony established that [Mother] has been very
      open and willing to provide [Father] additional time over and
      above the partial custody schedule set forth in the Custody
      Order. For example, when [Mother] was working on Mondays,
      she agreed that [Father] could have the child from 8:45 a.m.
      until 4:30 or 5:00 p.m. Both parents testified that, generally,
      their communication is civil in nature and that they have been
      able to work out the holidays by mutual agreement as well as

                                      -8-
J-S71030-15


     make adjustments in the custody schedule. [Father] testified
     that he has been flexible with [Mother] relative to his schedule
     and gave some specific examples. We are satisfied that both
     parties have demonstrated a willingness to be flexible and both
     would encourage or promote continuing contact with the other
     party.

     (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a
     continued risk of harm to the child or an abused party and
     which party can better provide adequate physical
     safeguards and supervision of the child.

           There is no evidence of any present or past abuse
     committed by [Father] to [Child] or any party. [Father] lives
     alone except when [Child] is in his custody. [Father] presented
     the testimony of [L.B.], who used to live next door to [Mother]
     and her family. She testified that she had observed [Mother]
     screaming, yelling and cursing at the children and observed her
     beating them with a wooden spoon. [L.B.] also testified that she
     has seen [T.H.], [Mother’s] fiancé, tap the girls’ genital areas
     when he corrects them. There was no evidence presented of
     any physical abuse between [Mother] and [T.H.] [T.H.] did
     acknowledge that he was scheduled for a hearing on Friday, June
     5, 2015[,] in the State of Minnesota relative to allegations that
     he threatened his wife and left a bruise on her leg. [T.H.]
     denied the allegations and indicated that the alleged incident
     occurred more than one (1) year ago.

     (3) The parental duties performed by each party on behalf
     of the child.

           We find that both parents have performed parental duties
     concerning [Child] and that each parent is fully capable of
     performing such parental duties. It is also significant that both
     parents have attended the vast majority of [Child’s] medical
     appointments.

            [Father] was present when the child was born at Nason
     Hospital, Roaring Spring, PA. [Child] did have medical issues
     upon birth and [Child] was transported by ambulance to the
     Conemaugh Hospital Neonatal intensive Care (NIC) Unit in
     Johnstown, PA. Each of the parents [was] with [Child] during
     the five (5) days that he was in the NIC Unit.

                                   -9-
J-S71030-15


     (4) The need for stability and continuity in the child’s
     education, family life and community life.

            [Child] is only 1½ years of age and, therefore, is not
     currently attending school. Both parents have been significantly
     involved in [Child’s] life since the date of his birth. [Mother] has
     served as primary custodian, however, [Father] has had
     significant partial custody rights. There is no doubt that both
     parents love [Child] and have formed a bond with him. We also
     accept that [Child] has formed a bond with his two half-sisters,
     [A. and J.] [Child] also has the benefit of having his parental
     grandparents and extended members of [Father’s] family in the
     area to serve as an additional support system into his future.

            We accept [Mother’s] testimony that the last 1½ years
     “has been the most stable time” in her life. [T.H.] seems to
     have helped stabilize her life. [Mother] and [T.H.] have lived
     together for a little over one (1) year and are interested in
     purchasing a larger home. They are looking at a home in
     Queen, PA, which is just over the Blair County Line in Bedford
     County, however, still within the Claysburg-Kimmel School
     District.  The parents do live in different school districts,
     although [Child] has not yet started school.

            [T.H.] has a Chemistry Degree and is employed as a
     Station Chemist for the Homer City Generating Station, where he
     directs all activities for the environmental discharge of services
     along the Eastern seaboard. He has been employed in his
     current position for approximately three (3) years. His job
     brought him from Minnesota to Pennsylvania, originally residing
     in Indiana, PA, before relocating to Sproul, PA to be with
     [Mother]. [T.H.] has filed for divorce in Blair County, PA[,]
     against his current wife, to whom he has been married for
     fourteen years. [T.H.] has five adult children, three of whom he
     adopted during his first marriage, and the youngest two from a
     different marriage. There was no testimony as to whether he
     has maintained contact and communication with any of his
     children.

           [T.H.] recognizes that he is not the biological father of
     [Child], and respects the role that [Father] has played and will
     continue to play in [Child’s] life. [T.H.] engages in activities with
     the children and helps the girls with their school work on a
     nightly basis.

                                    - 10 -
J-S71030-15


     (5) The availability of extended family.

           [Father’s] parents live in Martinsburg, PA, approximately 9
     miles from his home. [Father] has extended family in the area,
     as he grew up in the Roaring Spring, Martinsburg area and is a
     graduate of Central High School. The paternal grandmother was
     employed as a Manager of the Housekeeping Department at the
     Village of Morrison’s Cove Retirement home.          It was her
     intention to retire this past December and she would be
     available, along with other extended family members, to care for
     [Child] if and when [Father] was unavailable.

          [Mother] is from the Carlisle area, where certain family
     members still reside. Her fiancé, [T.H.], moved to Pennsylvania
     from Minnesota and has no family in Pennsylvania.

     (6) The child’s sibling relationships.

            [Father] has no other children, while [Mother] has two (2)
     daughters, [A.] (7 years of age) and [J.] (5 years of age) of her
     prior relationship with [M.D.]. [Mother] was formerly married to
     [M.D.], and she freely acknowledged that he was very abusive
     and controlling during their relationship. [A. and J.] are the half-
     siblings of . . . [Child].      [Mother] described her two (2)
     daughters as “mother hens” and [stated] that they look out for
     [Child].    She further testified that there is a special bond
     between [J.] and [Child].

     (7) The well- reasoned preference of the child, based on
     the child’s maturity and, judgment.

           Not applicable as the subject child is only 1½ years of age.

     (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the
     child from harm.

           There is no evidence that either party engages in any
     actions in an attempt to turn the child against the other parent,
     therefore, this is a non-factor.




                                    - 11 -
J-S71030-15


     (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child
     adequate for the child’s emotional needs?

           Both of these parents love [Child]. We do find, however,
     that [Father] is the party more likely to maintain a loving,
     stable, consistent and nurturing relationship with [Child]
     adequate for the child’s emotional needs.

            [Mother], unfortunately, has a significant past history.
     She has been married two (2) times. Her first marriage was to
     [M.D.], who has fathered five (5) children with [Mother]. Her
     parental rights to her first three (3) children — [M.] (now 13
     years of age), [C.] (11) and [L.] (8) — were involuntar[ily]
     terminated through a dependency proceeding in Dauphin
     County, PA. [Mother] met [M.D.] in 2001 when she was 17
     years of age and he was 21. [Mother’s] mother objected to their
     relationship[,] and [Mother] moved out of her mother’s home
     into the home of [M.D.’s] parents. Unfortunately, things did not
     work out there[,] and the couple went out on their own.
     [Mother] testified that after she became pregnant with [M.],
     [M.D.] became “nasty and controlling”. [C.] was born in 2003[,]
     and the parties married in April 2005. At that time, [Mother]
     testified that [M.D.] became “very physically abusive”, that there
     were “a lot of police calls” and that she was “transported by
     ambulance numerous times” but would eventually agree to drop
     the criminal charges filed against [M.D.]

            [Mother] told of a “major incident” in 2007 when the police
     were called and [M.D.] was arrested and put in the Dauphin
     County Prison. She indicated that she refused to testify against
     him and, therefore, was charged with Perjury, Unsworn
     Falsification, Endangering Welfare of Children[,] and five (5)
     counts of Cruelty to Animals. She confirmed that [M.D.] was
     abusive toward the children. She eventually pled guilty to the
     Endangering Welfare and Animal Cruelty charges and received
     probation.

          During the course of the investigation, the local Children,
     Youth & Services took custody of the children and directed that
     [Mother] attend parenting classes, obtain stable housing and
     employment, attend visits with the children at the foster
     parents[’,] and put other reunification services into effect.
     [Mother] unfortunately, chose to resume her relationship with

                                   - 12 -
J-S71030-15


     [M.D.], eventually resulting in reunification services ending and
     termination of parental rights decrees being entered against both
     parents.

           [Mother] acknowledged that relative to the underlying CYS
     investigation wherein the Agency took custody and ultimately
     terminated the parents’ parental rights, . . . the allegations also
     included deplorable home conditions, including the smell of
     animal feces and urine. At that time, there were two (2) dogs
     and two (2) cats residing within the residence.

           [M.D.] is also the biological father of [A. and J.]. [Mother]
     has full legal and physical custody of these two girls through a
     Dauphin County Order.

            We specifically note [Mother’s] testimony concerning any
     continued contact between [A.], [J.,] and [M.D.] was
     inconsistent between our hearings.         At our first hearing,
     [Mother] testified that [M.D.] does not have contact with the
     girls and that they have “no relationship” with him. She testified
     that [M.D.] has attempted to contact her, but that she ignores
     him. She did state that [M.D.] will text her on occasion and
     inquire about the girls, and she will respond since he is their
     father.

            During our second hearing, [Mother] acknowledged that
     she has run into [M.D.] on a few occasions (she estimates 3 to
     4) in public locations and has allowed him to have contact with
     [A. and J.], although she also states that the “girls don’t know
     him as their father”. She indicated that [M.D.] currently lives in
     Carlisle, PA.

           [Mother] dropped out of high school, but achieved her GED
     in 2009. She is currently taking on-line courses through
     Mississippi State University with the intent of achieving a
     Bachelor’s Degree in Operational and Broadcast Meteorology.
     She just completed her first term.

           As we stated in paragraph 4 above, we do believe that the
     Mother’s fiancé, [T.H.], has been a stabilizing factor in her life.
     Absent [T.H.’s] involvement, we are not convinced that [Mother]
     could provide a safe, stable and structured home environment
     for her children, including specifically [Child] herein.


                                   - 13 -
J-S71030-15


            During his testimony, [Father] stated when the parties
     were married and residing together, [Mother] was constantly in
     contact, including daily phone calls, with a [J.D.], a former
     boyfriend. [J.D.] is an over-the-road truck driver. [Father]
     testified about an interlude that they had in June, 2014 at a
     hotel near the Williams Grove Speedway. [Father] kept asking
     [Mother] where she was going [to] stay and indicated that he
     could not get much of an answer out of her. She then stated
     that she was going to meet a friend, whom she later identified as
     [J.D.] and admitted that he was going to give her money for a
     motel room. [Father] later went to the motel room and saw
     [J.D.’s] clothes and shoes in the bathroom. [Father] stated that
     he had a “sick feeling” and then was told that we [sic] was not
     allowed to stay in the motel room that night with his wife.

           [Mother] denied any romantic tryst, however, we do not
     find her testimony credible. [Mother] acknowledged that she
     had a hard time “getting over” [J.D.] when she was with
     [Father] and that [J.D.] is “still a friend” of hers.

          [Mother] has lived at several different addresses since
     September, 2010, when she separated from [M.D.]

           [Mother] acknowledged that her oldest daughter, [C.], is
     now sixteen (16) years of age and lives with her paternal
     grandparents. The father to this child is [C.S.] [Mother] does
     not have any custodial rights relative to this child. She was
     fourteen (14) years of age when she gave birth to this child.

           [Father] also complained of the Mother smoking during her
     pregnancy with [Child]. [Mother] testified that [Father] never
     voiced such complaint, however, again we find [Mother’s]
     testimony not to be credible.

            Clearly, [Mother’s] past history has been unstable and
     chaotic.     She has exercised poor judgment in her past
     relationships with men. [T.H.] does appear to have provided
     some structure and stability in her life and that of her children,
     but again, their relationship is less than a year old.

           What is of utmost concern to the court is the testimony of
     [L.B.], who testified on behalf of [Father]. [L.B.] is a stay-at-
     home mother with an 11 year old child. She lives in Claysburg
     and has known [Mother] since the family moved in next door in

                                   - 14 -
J-S71030-15


     March, 2014.     They lived next door for approximately 7½
     months until on or about October 7, 2014. During this course of
     time, there were occasions when [L.B.] babysat [Mother’s]
     children. She also testified that [Mother] told her that she
     served as a “housekeeper and companion” for a gentleman and
     that she would do garden work and perform oral sex on him for
     $10.00 per hour. [Mother] also advised [L.B.] that she did not
     want [Father] to know that she had picked up this extra job.
     [L.B.] indicated that she met this gentleman, did not feel
     comfortable and never returned. She also advised [Mother] that
     this man was “not normal” and she voiced her concerns. She
     indicated [Mother] then quit this employment two (2) weeks
     later.

           [L.B.] indicated that she was inside [Mother’s] home
     approximately 20 to 30 times between the time period of
     March—October 2014. She described that one could barely walk
     through [Mother's] bedroom; the bathroom was total chaos, the
     children’s room was rarely clean, and that the smell of cat litter
     boxes was “unimaginable”.      [L.B.] testified that [Mother] had
     three (3) cats, then a fourth and then a fifth cat as well as a
     dog. The house was exterminated in September 2014 and then
     again by the landlord after [Mother] and the family moved out in
     October 2014.

            [L.B.] related different incidents where there was lack
     supervision by [Mother], specifically an incident when [J.] (then
     4 years of age) was riding her bike, went out on the roadway
     and was almost hit by a vehicle; another incident in August or
     September 2014 when a man came to the house whom the
     children called “daddy” and [Mother] asked [L.B.] to keep the
     girls out of the house as she wanted to have sex with this
     individual. [T.H.] was at work at this time. [L.B.] told of
     another incident during a September 2014 evening when the two
     girls were outside playing and [Mother] was nowhere to be
     found. [L.B.] went inside the house and found [Child] alone in
     the house.     She held him until [Mother] came back home
     approximately ½ hour later.

           Around Mother’s Day, 2014, [L.B.] met [Mother’s] mother
     [(“Maternal Grandmother”)]. [L.B.] indicated that [Mother] was
     talking about sex, dildos and handcuffs[,] and she brought out
     handcuffs and whips and said she was going to use them on
     [T.H.] that night.    During this conversation, the girls were

                                   - 15 -
J-S71030-15


     present in the living room[,] and [Maternal Grandmother] was
     holding [Child].

           [L.B.] related another incident that occurred in late
     summer, 2014 when [Mother] told her that they had champagne
     and wine coolers and had “a heck of night drinking and
     partying”. [Mother] said she sent the girls to bed early and
     remarked[,] “I hope you didn’t hear anything”, explaining that
     they were running outside naked[,] and that [Maternal
     Grandmother] videotaped she and [T.H.] while they were having
     sex on the back deck.          [L.B.] testified that [Maternal
     Grandmother] tried to show her the video on her cell phone but
     that [Mother] told her not to.

          [L.B.] also testified that she has seen the girls sit around
     the house naked with [T.H.] putting lotion on them. She has
     heard [Mother] scream and swear and hit the children with a
     wooden spoon.

           [L.B.] testified that she came to court to testify “for the
     welfare of all three children, especially [Child]”. She wants to
     see [Child] grow up in a good home environment. [L.B.] was
     concerned as to the children’s welfare during the summer of
     2014 and did contact Blair County Children, Youth & Families.
     [L.B.] also indicated that the police have visited her on a few
     occasions to discuss [Mother] and the living environment for the
     children.

           We are satisfied that [L.B.] acted with good intentions in
     coming to court and testifying on behalf of [Father].       Her
     testimony was very detailed and specific.              [Mother]
     acknowledged that she and [L.B.] had a friendly relationship
     before going their separate ways. [Mother] never provided any
     plausible explanation as to why their friendship ended, adding
     further credence to the testimony of [L.B.]

           [L.B.] also confirmed that she just recently met [Father]
     and that she is not friends with him or his family.

            We find [L.B’s] testimony to be credible and, therefore,
     have serious concerns as to the home environment that [Mother]
     has, and will provide into the future for [Child]. We are fully
     satisfied that [Father] has, and will continue to provide a healthy
     home environment for [Child]. We were impressed with [Father]

                                   - 16 -
J-S71030-15


     and are encouraged by the fact that he seems to have a positive
     relationship with his parents and extended family members, who
     together will provide a positive source of support for this young
     child growing up.

     (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and
     special needs of the child?

           We find that both parties have, and would continue to
     attend to the daily physical, emotional, developmental,
     educational and special needs of the child. [Child] is healthy and
     developmentally on track.

     (11) The proximity of the residence of the parties.

           The parties live approximately 10 minutes away from each
     other.

     (12) Each party’s availability to care for the child or
     ability to make appropriate child-care arrangements.

           [Father] has his parents and other extended family
     members available in the area to care for [Child]. Neither
     [Mother] nor [T.H.] have any family in the area, therefore, it
     would be necessary for them to utilize a daycare or a caregiver if
     both are working and /or otherwise unavailable.

     (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with
     one another.

           Generally, since [Child’s] birth, both parties have been
     able to engage in civil communication with each other and have
     shown a willingness to be flexible and cooperate concerning
     [Child].

     (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

           This is a non-factor for both parties.

     (15) The mental and physical condition of a party or
     member of a party’s household.

                                    - 17 -
J-S71030-15


           This is a non-factor for both parties, other than [Mother] is
     currently engaged in physical therapy as she is recovering from
     knee surgery.

     (16) Any other relevant factors.

            There was much testimony spent on issues involving the
     paternal grandparents, especially the paternal grandfather, and
     [Mother]. In summary, we accept the fact that they do not have
     a positive relationship and that there is not an open and civil line
     of communication between them. However, based upon the
     evidence adduced during both of our hearings, we can
     understand why the paternal grandparents have concerns
     relative to [Mother’s] home environment and past history
     involving men, including specifically her interlude with [J.D.]
     while she was married and cohabitating with . . . [Father].

           As a word of caution, we would strongly encourage the
     paternal grandparents (especially the paternal grandfather) and
     [Mother] to be civil with each other and avoid making any
     derogatory and disparaging comments about the other,
     especially in the presence of [Child].

     Summary/Conclusion:

            In considering all relevant factors to determine custody as
     set forth in 23 Pa.C.S.A. §5328, and taking into consideration
     the paramount concern in a child custody case, i.e., the best
     interests of the child, [Child], we are going to award [Father]
     primary residential custody.           In review of [Father’s]
     circumstances, we find nothing but positive factors. [Father] has
     no prior drug and alcohol history nor criminal involvement. He
     owns his own home and is stable and self-supporting. He has a
     close relationship with his parents and extended family
     members, many of whom are in the Blair County area. He has
     been totally devoted and committed to his son, being present at
     the time of his birth and attending all medical appointments
     except for the brief two (2) month period of time that the
     consensual PFA Order was in effect. He has provided, and from
     all accounts will continue to provide, a healthy, safe, stable and
     secure home environment for his son.

           [Mother] does appear to be taking some steps to improve
     the quality of her life. We certainly give her credit for obtaining

                                    - 18 -
J-S71030-15


      her GED and participating in college courses on-line through
      Mississippi State University. As we stated above, [T.H.], who
      has a good job and significant income has brought some stability
      into her life. However, their relationship has only been in
      existence for a little over one (1) year. Based upon [Mother’s]
      prior history, we have some concerns as to the future of this
      relationship.

            [Mother] has had a chaotic history, including involvement
      with the criminal justice system and Dauphin County Children
      Youth & Services. Her parental rights were terminated for three
      (3) of her children.      She has made questionable choices
      concerning her relationships with men. She has had instability
      regarding her housing and employment. We are also very
      concerned with the incidents as testified to by [L.B.], whose
      testimony we found to be credible. It is important to note that
      some of incidents that [L.B.] testified to occurred after [Mother]
      and [T.H.] began their relationship. [Mother] and [T.H.] have
      lived together since June, 2014, and they lived next door to
      [L.B.] until October, 2014.

             Based upon [Father’s] self-employment, he is readily
      available the months of November through May to care for his
      son. Even during his busy season, his work schedule is flexible.
      It is important that [Child] maintain his relationship and bond
      with his two (2) half-sisters, [J. and A.] Therefore, we will
      attempt to construct a custody schedule that allows [Mother]
      and her family significant time with [Child].

             As we stated in court, we commend the parties for their
      ability to engage in civil communication over the years. We are
      especially impressed that since the Order was originally entered,
      there were no prior petitions for contempt or special relief. It is
      our hope that upon entry of this Order, the parties can continue
      to communicate and cooperate with each other, and be flexible
      relative to the custody schedule.       We trust that they will
      continue to keep in mind [Child’s] best interests and welfare first
      and foremost.

Trial Court Opinion and Order, 6/8/15, at 3–12 (internal citations omitted)

(emphasis in original).



                                    - 19 -
J-S71030-15


      As noted, Mother combines argument on her first and third issues.

Mother’s Brief at 3, 5. She contends that the trial court committed an error

of law or abused its discretion by awarding Father primary physical custody

of Child because the evidence showed that she was the proper parent to

have primary physical custody, and Father did not produce sufficient

evidence to warrant an award of primary physical custody to him. Mother’s

Brief at 5. Mother challenges the weight that the trial court placed on the

testimonial evidence in relation to the section 5328(a) custody/best interest

factors.

      Mother does not dispute the trial court’s determination regarding the

weight it assigned to section 5328(a)(1), (2), (7), (8), (1), (11), (14), (15),

or (16) based on the testimonial evidence.        Rather, Mother specifically

challenges the weight that the trial court placed on the testimonial evidence

with regard to section 5328(a)(3), asserting that she has been Child’s

primary caregiver and the provider of parental duties for Child under the

February 4, 2014 custody order and its Addendum dated June 17, 2014.

Mother’s Brief at 7.   In her separately-numbered fifth issue in her brief,

Mother asserts that the trial court should have accorded more weight to her

performance of parental duties as Child’s primary caretaker, citing M.J.M. v.

M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013). Mother’s Brief at 15–16. In a

related argument, Mother argues that because she had primary physical

custody of Child under the June 2014 custody order and Addendum, the trial


                                    - 20 -
J-S71030-15


court should have weighed considerations of stability under section

5328(a)(4) in her favor. Mother’s Brief at 7.

      In M.J.M., this Court considered the mother’s argument that the trial

court erred by failing to afford proper consideration to her role as the child’s

primary caretaker. The mother had desired for the trial court to afford more

weight to her role as the child’s primary caretaker.     A panel of this Court

reasoned that the Act indicated that the only factors given weighted

consideration are factors that affect the safety of the child. M.J.M., 63 A.3d

at 338. The M.J.M. panel explained:

            The language of [the Act] is clear. It explicitly provides
      that all relevant factors shall be considered by the trial court,
      and the only factors that should be given “weighted
      consideration” are factors that “affect the safety of the child[.]”
      Id. “When the words of a statute are clear and free from all
      ambiguity, the letter of it is not to be disregarded under the
      pretext of pursuing its spirit.” 1 Pa.C.S.A. § 1921(b); see also
      Ario v. Ingram Micro, Inc., 600 Pa. 305, 317, 965 A.2d 1194,
      1201 (2009). If the Pennsylvania Legislature intended for extra
      consideration be given to one parent because of his or her role
      as the primary caretaker, it would have included language to
      that effect. Stated another way, the absence of such language
      indicates that our Legislature has rejected the notion that in
      analyzing both parents, additional consideration should be given
      to one because he or she has been the primary caretaker.

              Furthermore, the consideration the primary caretaker
      doctrine sought to address (which parent spent more time
      providing day-to-day care for a young child) is addressed
      implicitly in the enumerated factors. See, e.g., 23 Pa.C.S.A. §§
      5328(a)(3) (“The parental duties performed by each party on
      behalf of the child.”); (a)(4) (“The need for stability and
      continuity in the child’s education, family life and community
      life.”). The considerations embraced by the primary caretaker
      doctrine have been woven into the statutory factors, such that
      they have become part and parcel of the mandatory inquiry.

                                     - 21 -
J-S71030-15


            In short, the Legislature has created a mandatory inquiry
     to aid trial courts in determining the best interests of the child in
     a custody dispute. In doing so, it articulated the components of
     a parent’s obligations and characteristics, and a child’s needs
     and welfare, that must be incorporated in the trial court’s
     custody decision where the parents are incapable of doing so on
     their own. In setting forth these factors, the Legislature has
     required the trial court to give additional weight only to factors
     that it finds affect the safety of the child. This language is clear,
     and we cannot expand it to provide that a trial court must also
     give weighted consideration to a party’s role as primary
     caretaker. We simply cannot graft the judicially-created primary
     caretaker doctrine on to the inquiry that the Legislature has
     established, and so we conclude that the primary caretaker
     doctrine, insofar as it required positive emphasis on the primary
     caretaker’s status, is no longer viable.

           We hasten to add that this conclusion does not mean that
     a trial court cannot consider a parent’s role as the primary
     caretaker when engaging in the statutorily-guided inquiry. As
     discussed above, a trial court will necessarily consider a parent’s
     status as a primary caretaker implicitly as it considers the
     section 5328(a) factors, and to the extent the trial court finds it
     necessary to explicitly consider one parent’s role as the primary
     caretaker, it is free to do so under subsection (a)(16). It is
     within the trial court’s purview as the finder of fact to determine
     which factors are most salient and critical in each particular
     case. See A.D. v. M.A.B., 989 A.2d 32, 35-36 (Pa. Super. 2010)
     (“In reviewing a custody order . . . our role does not include
     making independent factual determinations. . . . In addition,
     with regard to issues of credibility and weight of the evidence,
     we must defer to the presiding trial judge who viewed and
     assessed the witnesses first-hand.”). Our decision here does not
     change that.

M.J.M, 63 A.3d at 338–339 (footnote omitted).

     Based on this Court’s discussion of the primary caretaker doctrine in

M.J.M., we find no merit to Mother’s contentions regarding the weight that

the trial court afforded to the testimony related to factors 5328(a)(3) and

(4), and the primary caretaker doctrine.       We find that the trial court’s

                                    - 22 -
J-S71030-15


conclusions are not unreasonable, as shown by the evidence of record, and

we find no error of law on the part of the trial court. We, therefore, will not

disturb the trial court’s determination as to the factors set forth in

5328(a)(3) and (4). C.R.F., 45 A.3d at 443.

       Next, Mother asserts that the trial court should have afforded

additional weight to the fact that she lives with her fiancé, T.H., and her two

daughters, who are available to assist her with Child. She argues that the

trial court should have found that she has more in-home support from her

family members than Father, who lives alone but has extended family

members living nearby.         Accordingly, Mother urges that the trial court

should have weighed the factors set forth in section 5328(a)(5) and (12) in

her favor. Mother’s Brief at 7–8.

       Again, Mother is requesting this Court to disturb the trial court’s

weight determinations with regard to these factors. As we stated in M.J.M.,

this   Court’s   role   does    not   include   making   independent    factual

determinations, and, with regard to issues of credibility and weight of the

evidence, we must defer to the presiding trial judge, who viewed and

assessed the witnesses first-hand.       Here, we find that the trial court’s

conclusions are not unreasonable as shown by the evidence of record, and

we find no error of law on the part of the trial court.     Thus, we will not

disturb the trial court’s determination as to the factors set forth in section

5328(a)(5) and (12). C.R.F., 45 A.3d at 443.


                                      - 23 -
J-S71030-15


     Mother avers that the trial court should have found that the

testimonial evidence with regard to section 5328(a)(6), Child’s relationships

with his half-siblings, weighs in favor of Mother retaining primary physical

custody of Child. Mother’s Brief at 8. In her separately-numbered second

issue in her brief, Mother argues that the trial court should have accorded

more weight to the consideration of raising the half-siblings and Child

together under the “family unity” or “whole family” doctrine, citing M.J.M.,

63 A.3d 331. Mother’s Brief at 15–16.

     For the reasons expressed in M.J.M. concerning the viability of the

primary caretaker doctrine in light of the Act, we find no merit to Mother’s

argument concerning the family unity or whole family doctrine. We find that

the trial court’s conclusions are not unreasonable, as shown by the evidence

of record, and we find no error of law on the part of the trial court.

Therefore, we will not disturb the trial court’s determination.    C.R.F., 45

A.3d at 443.

     Finally, Mother challenges the trial court’s credibility and weight placed

on the section 5328(a)(9) factor. She complains that the trial court placed

undue weight on this factor and accepted unreliable testimony from L.B.,

who Mother posits did not witness the incidents that she described and had

not complained to police.   Mother’s Brief at 8–10.   Mother urges that L.B.

could not have observed any of the incidents after October of 2014, because

Mother moved from L.B.’s residential area. Id. at 9. Mother asserts that


                                    - 24 -
J-S71030-15


there was no testimony of any negative effect upon the children currently

residing in her home due to any of the alleged incidents described by L.B.

Id. at 9–10. In her related fourth issue in her brief, Mother avers that the

trial court committed reversible error in basing its decision on Mother’s past

conduct because there was no ongoing negative effect on Child or his half-

siblings.   Mother’s Brief at 12–13.   Mother contends that the trial court

improperly considered her past history, citing In re Leskovich, 385 A.2d

373, 377 (Pa. Super. 1978), a case which predated the Act.

      We find no merit to Mother’s claims. The trial court did not base its

custody decision on Mother’s past actions. Rather, the trial court considered

all of the evidence concerning Mother’s actions, including those from the

summer and early fall months preceding the custody hearings.          For the

reasons expressed in M.J.M., we find no expression of the Legislature in the

Act of any test regarding an ongoing negative effect on children. The Act

sets forth only the sixteen-factor custody/best interest test.   We find that

the trial court’s conclusions in this matter are not unreasonable, as shown by

the evidence of record, and we find no error of law on the part of the trial

court. Therefore, we will not disturb the trial court’s determination. C.R.F.,

45 A.3d at 443.

      Order affirmed.




                                    - 25 -
J-S71030-15

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/8/2016




                          - 26 -